Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This communication is response to the application filed 10/15/2021 havingclaims 1-12 pending and presented for examination.
Priority
2.  	Application filed on 04/08/2021 is a has INDIA 202041015600 04/09/2020
INDIA 202041015600 09/11/2020 are acknowledged.
Drawings
3.  	The drawings were received on 04/08/2021 and these drawings are accepted.
4.   				Information Disclosure Statement
	 	The information disclosure statement (IDS) submitted on 10/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
4.  	The Oath/Declaration filed on  04/08/2021 is accepted by the examiner.
Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	Claims 1-2, 4-8, 10-12 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by US Publication  US 20140171091 A1 CAI et al. (Hereinafter “CAI ").
 	As per claim 1, CAI teaches a method performed by a user equipment (UE) in a communication system, the method comprising: receiving, from a first base station connected with the UE, a first message for configuring a second base station (para [0137] fig.9, user equipment is receiving a first message from the macro base station for configuring a connection to a second base station 914); receiving, from the second base station, a second message including conditional primary secondary cell (PSCell) change (CPC) configuration including at least one configuration for at least one candidate PSCell and at least one condition to trigger an execution of CPC for each of the at least one candidate PSCell (para [0138-0140], fig.7, receiving a second message from second base station including a change configuration for connection to the second base station 914 such as radio bearer configuration and condition information such as the signal strength in vicinity of area 734); storing the CPC configuration ( para [0138-0140], fig.7, stores the information for activation and sends an activation complete to the macro base station); and in case that a third message for releasing a secondary cell group of the second base station is received from the first base station, releasing the stored CPC configuration (para [0149] fig. 10, in case wherein the UE is close to the 
	As per claim 2, CAI teaches the method of claim 1, wherein each of the at least one condition includes at least one measurement identifier (ID) associated with at least one measurement object and at least one report configuration(para para [0138-0140], fig.7, atleast one condition includes the RSRP and associated signal strength and configuration information from the cell).
	As per claim 4, CAI teaches the method of claim 1, wherein the secondary cell group includes a PSCell and zero or more secondary cells of the second base station (para [0104], includes the PSCell such as the cell of small cell 630).
	As per claim 5, CAI teaches the method of claim 1, further comprising, in case that the CPC configuration is stored in the UE, skipping storing conditional handover (CHO) configuration (para [0138-0140], only stores once the configuration for handover  ). ).
	As per claim 6, CAI teaches the method of claim 1, wherein the second message is received via a radio resource control (RRC) signaling without involvement of the first base station(para [0209], wherein the second message is received via a radio resource control (RRC) ).

	As per claim 8, CAI teaches the UE of claim 7, wherein each of the at least one condition includes at least one measurement identifier (ID) associated with at least one 
	As per claim 10, CAI teaches the UE of claim 7, wherein the secondary cell group includes a PSCell and zero or more secondary cells of the second base station(para [0104], includes the PSCell such as the cell of small cell 630 ).
	As per claim 11, CAI teaches the UE of claim 7, wherein the controller is further configured to skip storing conditional handover (CHO) configuration in case that the CPC configuration is stored in the UE(para [0138-0140], only stores once the configuration for handover  ).
	As per claim 12, CAI teaches3 the UE of claim 7, wherein the second message is received via a radio resource control (RRC) signaling without involvement of the first base station( para [0209], wherein the second message is received via a radio resource control (RRC)).
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
5.	Claim(s) 3, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAI further view of US PG Pub US 20220078683 A1 to EKLÖF et al (hereinafter EKLÖF).
	As per claim 3, CAI teaches the method of claim 1, EKLÖF teaches wherein the first base station is associated with at least one of a new radio (NR) network or an evolved universal terrestrial radio access network (E-UTRAN), and wherein the second base station is associated with the NR network (para [0008], fig. 1, one of the network is new network and target station which is also network network gNB). 20220078683
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the combination system of CAI by wherein the first base station is associated with at least one of a new radio (NR) network or an evolved universal terrestrial radio access network (E-UTRAN), and wherein the second base station is associated with the NR network as suggested by EKLÖF, this modification would benefit   CAI for enabling a better handover process.
	As per claim 9, CAI teaches the UE of claim 7, EKLÖF teaches wherein the first base station is associated with at least one of a new radio (NR) network or an evolved universal terrestrial radio access network (E-UTRAN), and wherein the second base station is associated with the NR network(para [0008], fig. 1, one of the network is new network and target station which is also network network gNB).

Conclusion
	Prior arts made of record, not relied upon: US Patent Publication US 20200053799 A1; US Patent Publication US 20190357092 A1,   US Patent Publication US 20150271713 A1
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEZ EBRAHIM whose telephone number is (571)270-7153.  The examiner can normally be reached on M-F 8 AM to 5 PM If attempts to reach the examiner by  telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571) 272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANEZ C EBRAHIM/Primary Examiner, Art Unit 2467